DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 17 and 18 is withdrawn in view of the new rejection below, including Cottrell (US Pat 11121557).  
Specification
The specification is objected to because in paragraph [0035], “308” is identified as both the bundle insulation (line 6) and the semiconductor coating (line 9). 
The specification is objected to because “302” is identified as both the strands (paragraph [0045]) and as the conductor(s) (paragraph [0043]).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 7, 9, 13, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 3 and 9, “the resistance factor” lacks antecedent basis. 
Further, the use of a “resistance factor” in claims 3 and 9 is unclear. The term does not appear to be a term of art.
In claims 7 and 13, "the plurality of strands conductors" lacks antecedent basis.
In claim 14, line 1, "the plurality of stranded conductors" lacks antecedent basis.
In claim 19, "the plurality of strands conductors" lacks antecedent basis.
In claim 20, line 1, "the plurality of stranded conductors" lacks antecedent basis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 8, 10-11, 14 - 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al., hereinafter Siegel (US 9193311) in view of Cottrell (US 11121557) and Vondrell et al., hereinafter Vondrell (US 10703496).
Regarding Claim 1: Siegel discloses a device (40, Fig 2) configured to couple an electrical load (20) to a power source (32) (col 3, lines 27-28), the device comprising: a first coupling (where 38 meets 32, Fig 2) configured to couple to the power source; a second coupling (col 3, lines 29-30) configured to couple to the electrical load; and a plurality of strands (38) electrically disposed between the first coupling and the second coupling.
Regarding Claim 8, Siegel discloses a system (30, Fig 2) for supplying power to an electrical vehicle load (20) during vehicle operations of a vehicle (10), comprising: an engine (18, 34) mounted in or on the vehicle; a power source (32) coupled to the engine and configured to generate electrical power at a voltage above 270 volts for the vehicle electrical load during operations of the vehicle (col 2, lines 58-64); a first coupling (where 38 meets 32, Fig 2) configured to couple to the power source; a second coupling (col 3, lines 29-30) configured to couple to the vehicle electrical load; and a plurality of strands (38) electrically disposed between the first coupling and the second coupling.
Regarding Claim 15, Siegel discloses an aircraft (10, Fig 1), comprising: a wing (14); a fuselage (12) coupled to the wing; an engine (18, 34) coupled to the fuselage and the wing; an electrical load (20) of a high energy device associated with the aircraft during flight operations (col 2, lines 31-33); a power source (32) coupled to the engine and configured to generate electrical power at a voltage above 270 volts for the electrical load of the high energy device during flight operations (col 2, lines 58-64); and a first coupling (where 38 meets 32, Fig 2) configured to couple to the power source; a second coupling (col 3, lines 29-30) configured to couple to the aircraft electrical load; and a plurality of strands (38) electrically disposed between the first coupling and the second coupling.
Siegel does not disclose each of the plurality of strands including: a coating having a resistivity greater than 1.8x10-8 ohms per meter (Ω-m) and less than 1 Ω-m; and a center conductor wrapped by the coating. 
However, Cottrell discloses a plurality of strands (Fig 4a) each including a coating (col 9, lines 55-60: strands 402 are individually insulated with one or more coatings) and also a center conductor (see 402) wrapped by the coating. Vondrell further discloses the coating (324, Fig 8) having a resistivity (col 13, lines 30-33) greater than 1.8x10-8 ohms per meter (Ω-m). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a coating with a resistivity, as taught by Cottrell and Vondrell, around each strand as a shielding layer. 
Vondrell does not disclose the resistivity being and less than 1 Ω-m, however it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claims 2, 14 and 20: Cottrell further discloses the plurality of stranded conductors is bundled together in a rectangular/matrix cross section (col 10, lines 30-34: wire may have a rectangular profile, Cottrell).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bundle together in a rectangular cross section the plurality of strands disclosed by Siegel, to have a greater surface area.
Regarding Claims 4, 10 and 16, Siegel, Cottrell and Vondrell disclose the claims as described above. Cottrell further discloses a bundle insulation (406) and the plurality of strands (402), at least in part, wrapped by the bundle insulation (Fig 4a). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bundle the strands and provide a bundle insulation in order to provide further protection to the strands.
Cottrell does not disclose the bundle insulation resistivity. However, Vondrell discloses resistivity (col 13, lines 30-33) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 5, 11, and 17, Siegel, Cottrell and Vondrell disclose the claims as described above. Cottrell further discloses a second coating (408) wrapped, at least in part, around the bundle insulation (406, Fig 4a). Cottrell discloses wherein the bundle insulation (406) is wrapped, at least partially, within a semiconductive layer (408). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bundle the strands and provide a bundle insulation in order to provide further protection to the strands.
Cottrell does not disclose the second coating or semiconductive layer having a resistivity greater than .000000018x10-6 Ω-m and less than 1 Ω-m. However, it has been held that where the general conditions of a claim are disclosed in the prior art (col 13, lines 30-33, Vondrell), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 3, 7, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel, Cottrell and Vondrell, further in view of Kamidaki et al., hereinafter Kamidaki. 
Regarding Claims 3 and 9, Siegel ,Cottrell and Vondrell do not disclose that the resistance factor of the center conductors of the plurality of strands is between 1.0 and 1.1 from 0Hz to 1MHz. However, it is known that conductors inherently have a resistance factor (resistance at AC/DC). Furthermore, Kamidaki teaches a resistance factor range between 1.2 MHz and 7.1 MHz (para [0119]), and also that a desirable frequency be in a specific frequency region set as a range in which the conductor is used (para [0095]). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the resistance factor of the center conductors to be between 1.0 and 1.1 from 0Hz to 1MHz to accommodate high voltages, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding Claims 7, 13 and 19, Siegel, Cottrell and Vondrell do not disclose wherein the resistivity of the plurality of strands is between 1.8x10-6 Ω-m to 1.8x10-10   Ω-m. However, it is known that conductors inherently have resistivity and Kamidaki discloses such a resistivity (Paragraphs [0117]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the resistivity within a certain range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233) and as such would have been obvious to one of ordinary skill in the art, to consider these ranges for high frequency applications. 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel, Cottrell and Vondrell, and further in view of Wu (US 2020/0203040).
Wu discloses wherein the semiconductive layer is, at least partially, within an EMI shield (22, Fig 1, para [0027]: the insulating layer 22 can shield and absorb EMI transmitted).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have an EMI shield around the second coating in order to stabilize signal transmission (para [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833